Case 8:19-cv-03121-WFJ-AEP Document 38 Filed 05/14/20 Page 1 of 5 PageID 254




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

MELODEE MICHALARES-OWENS,

      Plaintiff,

v.                                               Case No. 8:19-cv-3121-T-02AEP

GREENWOOD OF SC, INC.,
a Foreign for Profit Corporation;
800A, LLC, a Florida Limited
Liability Company,

     Defendants.
_____________________________________/

                         ORDER GRANTING
                   DEFENDANTS’ MOTIONS TO DISMISS

      This matter comes to the Court on Defendants 800A, LLC and Sante Fe

Mexian Grill, LLC’s Motions to Dismiss, Dkts. 32 & 33, Plaintiff Melodee

Michalares-Owens’s Amended Complaint. Dkt. 26. Plaintiff filed responses. Dkt. 36

& 37. With the benefit of full briefing, the Court grants the Defendants’ Motions to

Dismiss.

                                    Legal Standard

      A motion to dismiss because the case is moot is an attack on the court’s

subject matter jurisdiction and is brought pursuant to Rule 12(b)(1). See Sheely v.

MRI Radiology Network, P.A., 505 F.3d 1173, 1182 (11th Cir. 2007). Attacks
Case 8:19-cv-03121-WFJ-AEP Document 38 Filed 05/14/20 Page 2 of 5 PageID 255




under Rule 12(b)(1) can be either “facial” or “factual.” Makro Capital of Am., Inc.

v. UBS AG, 543 F.3d 1254, 1258 (11th Cir. 2008). A facial attack challenges

subject-matter jurisdiction based on the allegations in the complaint. Lawrence v.

Dunbar, 919 F.2d 1525 (11th Cir. 1990). Alternatively, a factual attack challenges

just that, the facts that allegedly support subject-matter jurisdiction. Makro Capital,

543 F.3d at 1258. For a factual attack, a court may consider extrinsic evidence,

such as affidavits and testimony. Id. “Since such a motion implicates the

fundamental question of a trial court’s jurisdiction, a ‘trial court is free to weigh

the evidence and satisfy itself as to the existence of its power to hear the case’

without presuming the truthfulness of the plaintiff's allegations.” Id. (quoting

Morrison v. Amway Corp., 323 F.3d 920, 925 n.5 (11th Cir. 2003)).

                                      Discussion

      Plaintiff is a disabled individual who has arthritis in critical joints and

requires the use of various aids to walk. Dkt. 26 at 2. She brings this suit under the

Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”). Defendants

operate a restaurant, the Santa Fe Mexican Grill, that Plaintiff claims discriminates

against her and others by failing to remove architectural barriers to access in

violation of the ADA. Plaintiff’s Complaint lists sixteen violations of the ADA.

Dkt. 26 at 6–8. Defendants contends that they have voluntarily undertaken

measures to remedy these alleged ADA violations, and that Plaintiff’s claims are


                                           2
Case 8:19-cv-03121-WFJ-AEP Document 38 Filed 05/14/20 Page 3 of 5 PageID 256




now moot. Dkt. 32 at 7; Dkt. 33 at 8. Since Defendants use affidavits and

photographs to show mootness, this is a factual challenge to subject-matter

jurisdiction and this Court must “to weigh the evidence and satisfy itself as to the

existence of its power to hear the case.” Makro Capital, 543 F.3d at 1258.

      “[A] case is moot when it no longer presents a live controversy with respect

to which the court can give meaningful relief.” Troiano v. Supervisor of Elections

in Palm Beach Cnty., Fla., 382 F.3d 1276, 1282 (11th Cir. 2004) (citation omitted).

A federal court lacks jurisdiction to hear moot cases because Article III of the

Constitution grants federal court jurisdiction only over “cases or controversies.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 559–60 (1992). So a moot case must

be dismissed. Troiano, 382 F.3d at 1282.

      The ADA provides only one form of relief to plaintiffs—injunctive relief.

See 42 U.S.C. § 2000a-3. So if all the barriers to access noted by an ADA plaintiff

have already been remedied then the plaintiff has already received everything she

would be entitled to and the lawsuit is moot. See, e.g., Nat’l All. for Accessability,

Inc. v. Walgreen Co., No. 3:10-CV-780-J-32-TEM, 2011 WL 5975809, at *3

(M.D. Fla. Nov. 28, 2011); Access 4 All, Inc. v. Casa Marina Owner, LLC, 458 F.

Supp. 2d 1359, 1365 (S.D. Fla. 2006). Voluntary cessation of conduct is normally

not enough to moot a lawsuit unless it is absolutely clear that the allegedly

wrongful behavior could not reasonably be expected to recur. Buckhannon v. W.


                                           3
Case 8:19-cv-03121-WFJ-AEP Document 38 Filed 05/14/20 Page 4 of 5 PageID 257




Virginia Dep’t. of Health and Human Resources, 532 U.S. 598, 609 (2001). For

remedies to barriers of access in ADA cases, usually it is clear that the barriers are

unlikely to recur. See Kallen v. J.R. Eight, Inc., 775 F. Supp. 2d 1374, 1379 (S.D.

Fla. 2011) (“It is untenable for Plaintiff to suggest that once the renovations are

completed they could be undone.”) (citation omitted)

      Here, Defendants have remedied each of the defects alleged by Plaintiff.

Plaintiff alleges that the parking at Defendants’ restaurant’s parking lot is “rough

and uneven,” lacks a compliant route to the restaurant entrance, and lacks the

required handicapped spaces and demarcation. Dkt. 26 at 7. Defendants have

corrected these alleged violations. Dkt. 32 at 12–13; see also Dkt. 32-2 at 1–2; Dkt.

32-3 at 7–12. Plaintiff also alleges that many of the door knobs, stall door latches,

and faucet handles in the restaurant’s bathroom are ADA noncompliant. Dkt. 26 at

7–8. Defendants corrected these too. Dkt. 32 at 12–13; Dkt. 32-2 at 1–2; Dkt. 32-3

at 2, 4, 6. Plaintiff alleges that the bathroom mirror, paper towel dispenser, and the

coat/purse hook, are too high. Dkt. 26 at 7–8. Each of these were appropriately

lowered. Dkt. 32 at 13–14; Dkt. 32-2 at 2; Dkt. 32-3 at 4, 6. Plaintiff also alleges

that grab bars in the handicap accessible bathroom stall are either missing or

improperly placed. Dkt 26 at 7. Defendants have installed appropriate grab bars.

Dkt. 32 at 13; Dkt. 32-2 at 1–2; Dkt. 32-3 at 4. Defendants have also wrapped the




                                           4
Case 8:19-cv-03121-WFJ-AEP Document 38 Filed 05/14/20 Page 5 of 5 PageID 258




handicapped accessible bathroom stall’s sink pipes with insulation. Dkt. 32 at 13;

Dkt. 32-2 at 1–2; Dkt 32-3 at 4.

      Finally, Plaintiff alleges that the bar area and main floor of the restaurant

lack sufficient ADA compliant seating. Dkt. 26 at 7–8. Yet the Defendants’

affidavit and pictures show that there is ADA compliant seating in the main dining

area and in the bar area. Dkt. 32 at 13–14; Dkt. 32-2 at 2; Dkt. 32-3 at 14, 19. In

short, Plaintiff’s alleged ADA violations are no longer present so there is no relief

that this Court can give to Plaintiff. Plaintiff’s claims are moot and her Amended

Complaint must be dismissed.

                                     Conclusion
      The Court grants Defendants’ Motions to Dismiss, Dkts. 32 & 33, without

prejudice. Should Plaintiff not re-plead a second amended complaint within 20 days,

the matter will be closed.


      DONE AND ORDERED at Tampa, Florida, on May 14, 2020.

                                       /s/ William F. Jung
                                       WILLIAM F. JUNG
                                       UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record




                                          5
